DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 07/31/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayerer (20160029478) 
 

    PNG
    media_image1.png
    586
    926
    media_image1.png
    Greyscale
	
Regarding claim 1. Bayerer teaches an apparatus [figure 1] comprising: an electrically insulative substrate having a first substantially planar surface and a second substantially planar surface [see 51 and 52 respectively and also see paragraph 42] forming an opposing side of the first substantially planar surface, the second substantially planar surface defining therein self-aligning features that are configured to align at least one power module pin with the electrically insulative substrate [see fig 1, A replicated above], the first substantially planar surface having at least one alignment feature configured to align a printed circuit board with the electrically insulative substrate [it is understood that A helps align the printed circuit board, i.e. 200, with item 50, thus aligning with item 55]; and a routing feature [holes receiving 1 and 2] coupled to the electrically insulative substrate, the routing feature being configured to route at least one low voltage conductor [i.e. DC power].  

Regarding claim 3. Bayerer teaches the apparatus of Claim 1, wherein the routing feature includes a post [electrodes in 1 can be considered post].  

Regarding claim 4. Bayerer teaches the apparatus of Claim 1, wherein the routing feature includes an aperture [hole depth of any hole of 10].  

Regarding method claim 20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 12-13 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Bayerer in view of Ahmed et al. (7505294) 


    PNG
    media_image1.png
    586
    926
    media_image1.png
    Greyscale

Regarding claim 10. Bayerer teaches an assembly comprising: an power module [power module of fig 1] having at least one electrical connector pin [i.e. DC pins]; a printed circuit board [200]; an electrically insulative substrate [50] having a first substantially planar surface and a second substantially planar surface forming an opposing side of the first substantially planar surface [52 and 51 respectively], the second substantially planar surface defining therein self-aligning features that are configured to align the at least one electrical connector pin with the electrically insulative substrate [see fig 1, A replicated above], the first substantially planar surface having at least one alignment feature configured to align the printed circuit board with the electrically insulative substrate [it is understood that A helps align the printed circuit board that is item 200 with item 50, thus aligning with item 55]; and a routing feature [holes receiving 1 and 2] coupled to the electrically insulative substrate configured to rout at least one low voltage conductor coupled to the printed circuit board [i.e. DC power].  
While Bayerer implies converting DC into AC voltage, Bayerer does not explicitly mention that the assembly of figure 1 is an inverter.  Whereas Ahmed teaches an inverter assembly circuit [fig 1, abstract].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to bring Ahmed in order to provide a more descriptive circuit or assembly in Bayerer.

Regarding claim 12. Bayerer as modified teaches the inverter assembly of Claim 10, wherein the routing feature includes a post [electrodes in 1 can be considered post].  

Regarding claim 13. Bayerer as modified teaches the inverter assembly of Claim 10, wherein the routing feature includes an aperture.  [hole depth of any hole of item 10] 

Regarding claim 19. Bayerer as modified teaches the inverter assembly of Claim 10, wherein the printed circuit board includes a gate drive board [col 2 line 60 – col 3 line 5 Ahmed]. 




Allowable Subject Matter
Claims 2,5-9,11 and 14-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839